Citation Nr: 0320125	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  01-02 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher rating for the service-connected 
low back strain, currently evaluated as 10 percent disabling.  

2.  Entitlement to a higher rating for the service-connected 
plantar fasciitis of the left foot, currently evaluated as 10 
percent disabling.   

(The issue of entitlement to service connection for an upper 
back/neck disorder will be the subject of a later decision, 
pending additional development.)  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to October 
1998.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 RO decision which granted service 
connection and a 10 percent rating for plantar fasciitis of 
the left foot.  

This case also comes to the Board on appeal from a June 2001 
RO decision which granted service connection and a 10 percent 
rating for a low back strain, as secondary to the service-
connected left foot disability.  

The veteran appeals the initial propriety of the assigned 
ratings for the left foot and low back disabilities.  The 
undersigned Member of the Board has been designated to make 
the final disposition of this proceeding for VA.   

It is noted that the veteran requested a personal hearing 
before a Member of the Board to be held in Washington, D.C., 
but he withdrew his request in September 2002.  

It is noted that, in response to a December 2002 letter by 
the Board informing the veteran about the Veterans Claims 
Assistance Act of 2000 (VCAA), the veteran, in January 2003, 
submitted additional medical records from Carolina Spine 
Institute and his private physician.  As these records were 
submitted by the veteran himself, it is not necessary to 
provide him with further notice of the development and an 
opportunity to respond to the additional evidence, as 
required by regulation.  38 C.F.R. § 20.903 (2002).
 
Additionally, it is noted that there is some question as to 
whether the veteran is claiming service connection for a mid-
back (thoracic spine) disability.  For example, in a letter 
dated in January 2000, the veteran argued that medical 
records showed that his mid-thoracic problems were due to his 
left foot disability and altered gait.  Also, on a VA Form 9, 
dated in January 2001, the veteran, in arguing for service 
connection for a low back disability, cited to records 
referring to his thoracic back pain.  In this regard, the 
issue is referred to the RO for appropriate consideration.     


FINDINGS OF FACT

1.  The veteran's service-connected low back strain is 
manifested by complaints of pain and spasm; clinical findings 
demonstrate that the condition is no more than moderate in 
degree and productive of slight limitation of motion of the 
lumbar spine.  

2.  The veteran's service-connected plantar fasciitis of the 
left foot is productive of moderately severe injury.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for the service-
connected low back strain have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, including Diagnostic 
Code 5295 (2002).  

2.  The criteria for a 20 percent rating for the service-
connected plantar fasciitis of the left foot have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
including Diagnostic Code 5284 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from July 1986 to October 
1998.  Service medical records show that he injured his left 
foot and sought treatment four weeks later in November 1995 
for left foot pain.  The diagnosis was plantar fasciitis of 
the left foot.  He was thereafter treated for pain on the 
plantar aspect of the left foot.  

In November 1998, the RO received the veteran's claim of 
service connection for a left foot disability.  

On a November 1998 VA orthopedic examination, the veteran 
complained of constant pain in his left foot, which was made 
worse by activity.  He took pain medication.  On examination, 
the active range of motion of the left foot was within normal 
limits.  Sensation was intact to pinprick and light touch.  
Muscle strength of the left ankle was 3-4/5 in all planes.  
There was very severe pain on very minimal palpation of the 
plantar fascia area with no evidence of any edema or 
erythema.  His gait was antalgic with a limp to the right 
with inversion of the right [sic] foot during ambulation.  
The examiner noted, however, that the sole of the veteran's 
shoes did not show any wear on the outer edge and that the 
veteran did not use any assistive devices.  There were no 
other focal neuromuscular deficits.  The diagnosis was pain 
in the left foot with some inconsistencies between subjective 
and objective findings.  As an example, the examiner noted 
the veteran's abnormal gait with inversion of the left foot 
during ambulation and the lack of evidence on the sole of the 
veteran's shoe to show inversion.  

In a February 1999 decision, the RO granted service 
connection and a 10 percent rating for plantar fasciitis of 
the left foot, effective from October 1998.  

VA outpatient records show that in April 1999 the veteran 
complained of back pain and requested medication for pain 
relief.  In May 1999, he was awaiting bilateral shoe inserts.  
He stated that he was doing well and that he was taking 
medication with good pain relief.  Examination revealed that 
he was neurologically intact and that he had muscle strength 
of 5/5 with no edema.  

Medical records from Carolina Spine Institute show that in 
April 1999 the veteran was evaluated for low back pain.  
Examination revealed tenderness over the region of the right 
sacroiliac joint.  There was limitation of motion and a 
positive straight leg raising.  Ankle jerk reflexes were 
present but diminished, left greater than right.  Sensation 
was normal, and strength was normal except for left foot 
plantar flexion.  A magnetic resonance imaging (MRI) of the 
lumbar spine in April 1999 demonstrated Schmorl's nodes at 
L1-2, L3-4, and L4-5; there was no evidence of focal disc 
herniation or other compressive phenomena.  In April 1999, 
examination revealed normal motor strength, significant 
tenderness with palpation along the bilateral sacroiliac 
juncture, and negative straight leg raising bilaterally.  The 
diagnosis was bilateral sacroiliitis.  Subsequently, in April 
1999, the veteran received a sacroiliac joint injection for 
sacroiliitis.  

Medical records from Orthopaedic Specialists of Charleston 
show that in April 1999 the veteran was evaluated for left 
foot pain, located in the region of the insertion of the 
plantar fascia.  Examination revealed some tightness of the 
plantar fascia and heel cord.  There was localized tenderness 
at the site of the insertion of the plantar fascia and at the 
short flexor muscles.  Pain was reproduced by dorsiflexion of 
the foot and toes.  The impression was plantar fasciitis 
tear.  The veteran was recommended to wear a certain type of 
shoes and shoe inserts, to take pain medication, to use warm 
soaks, to limit weightbearing, and to do stretching 
exercises.  

Medical records from Carolina Spine Institute show that in 
May 1999 an examination revealed diffuse lumbar paraspinal 
tenderness.  There was no motor weakness or long tract signs 
or sensory deficits.  The doctor stated that, given the 
veteran's significant paraspinal spasm, he would benefit from 
a muscle stimulator unit.  The veteran also received another 
sacroiliac joint injection for sacroiliitis.  In July 1999, 
he was seen with low back pain complaints.  He indicated that 
his last sacroiliac joint injection worked for a few days 
only and that his muscle stimulator unit was working some.  
The doctor stated that he had little further to offer and 
that the veteran had reached maximum medical improvement.  

Medical records from Orthopaedic Specialists of Charleston 
show that in August 1999 the veteran returned, reporting that 
he had not really much improved but had felt some comfort 
with the shoes and inserts.  The doctor stated that he did 
not have any other modalities to offer because the veteran 
had tried everything.  The diagnosis was rupture, plantar 
fascia with chronic plantar fasciitis.  

Medical records from Carolina Spine Institute show that in 
October 1999 the veteran reported that he continued to have a 
burning sensation in his thoracolumbar area.  Examination 
revealed a significant trigger point in the left 
thoracolumbar paraspinals.  There were no other significant 
findings noted.  The veteran reported that his range of 
motion had improved significantly.  

In a February 2000 letter, the veteran indicated his 
disagreement with the rating assigned to his service-
connected left foot disability.  He stated that he had tried 
physical therapy, stretching exercises, a splint, ice and 
heat treatments, TENS unit stimulation, and foot soaks, all 
with negative results.  He asserted that his foot disability 
caused a permanent change to his gait.  In an April 2000 
letter, he asserted that he had a severe left foot problem 
and changed gait.  

VA outpatient records show that in May 2000 the veteran was 
seen for chronic left foot and back pain.  The veteran 
reported that his private doctor told him that nothing 
further could be done for his back pain.  He also reported 
that he had seen a private foot specialist and was given 
special shoes and inserts, none of which had helped 
significantly.  In June 2000, he complained of pain in his 
low back and sacroiliac joint.  Examination revealed motor 
strength of 5/5 all over, preserved sensation, and a normal-
patterned gait.  The diagnoses were history of chronic low 
back pain, history of sacroiliac joint dysfunction, and 
history of left plantar fasciitis.  A TENS unit was ordered.  
A June 2000 physical therapy record indicates that on an 
average day his back pain was 8 on a scale of 1 to 10.  It 
was also reported that an MRI scan was negative but for small 
disc bulges at L1-2 and L5-S1.  

On a July 2000 VA orthopedic examination, the veteran 
complained of low back and left foot pain.  He took 
medication for pain.  On examination of the left foot and 
ankle, active range of motion was dorsiflexion to 20 degrees, 
plantar flexion to 45 degrees, eversion to 20 degrees, 
inversion to 30 degrees, abduction to 10 degrees, and 
adduction to 20 degrees.  (This was noted as normal motion.)  
Sensation, pinprick, and light touch was intact over the 
dermatomes of the lower extremities.  Muscle strength of the 
lower extremities was 5/5 in all joints.  Deep tendon 
reflexes were present and equal.  Great toe dorsiflexion was 
5/5.  Straight leg raising was negative bilaterally.  There 
was some pain on palpation of the lumbosacral spine at L3-4, 
L4-5, and L5-S1.  There was no evidence of any muscle spasm 
or vesiculation, bony or soft tissue abnormalities, or edema 
or erythema of the lumbosacral spine.  Active range of motion 
of the thoracolumbar spine was flexion to 75 degrees, 
extension to 30 degrees, and lateral flexion to 35 degrees.  
(This was noted as normal motion.)  

The VA examination also showed that there was pain on 
palpation of the left foot over the metatarsal heads and over 
the entire plantar fascia.  Of this foot, there was no edema 
or erythema, bony or soft tissue abnormalities, or crepitus 
on range of motion.  Gait appeared to be mildly antalgic with 
a hiking gait indicating that the right leg was shorter than 
the left leg (but measurement of the apparent and real leg 
length showed the leg lengths to be equal).  Otherwise, there 
was no additional focal neuromuscular deficits.  The 
impressions were that, clinically, the veteran had pain in 
his low back and left foot.  Subsequent X-rays showed an 
unremarkable lumbar spine and left foot.  

VA outpatient records show that in August 2000 the veteran 
reported that he was involved in an auto accident and had 
since experienced sharp, throbbing pain in his back and other 
areas.  He reported that a private X-ray of his spine was 
normal.  

Medical records from Carolina Spine Institute in August 2000 
show that the veteran was seen with complaints of low back 
pain.  It was noted that he was involved in a motor vehicle 
accident.  Examination showed significant lumbar paraspinal 
tenderness and spasm.  Straight leg raising increased his low 
back pain on the right.  There were no long tract signs or 
sensory deficits noted.  

In a September 2000 fax report, the veteran indicated that he 
used a TENS device for his lower back and other areas due to 
pain and muscle spasms.  

Medical records from Carolina Spine Institute show that in 
September 2000 an MRI of the lumbar spine was essentially 
normal, with only minor endplate irregularities and loss of 
annular detail at L5-S1.  Another interpretation of the MRI 
scan was that it was normal except for a mild disc bulge at 
L4-5.  Clinical examination showed significant paraspinal 
tenderness.  There were no focal neurologic deficits noted.  
A doctor stated that these clinical findings were reflective 
of symptoms that were more likely musculoskeletal in nature.  
In October 2000, the veteran still complained of a fair 
amount of pain in the low back area.  Examination showed some 
tenderness with palpation about the sacroiliac junctures.  
There were no neurologic deficits noted.  The doctor noted 
that treatment options for the veteran were being exhausted.  
The veteran was given a prescription for a muscle stimulator 
unit.  Later in October 2000, the doctor described a moderate 
amount of tenderness in the lower lumbar paraspinals and 
stated that the veteran would benefit from continued physical 
therapy.  

VA outpatient records in October 2000 indicate that the 
veteran was seen for chronic back pain.  It was reported that 
a recent lumbar MRI was negative.  

In a November 2000 letter, the veteran indicated that his 
left foot condition changed his gait, which in turn placed 
undue wear and tear on his sacroiliac joint.  He stated that 
his sacroiliac joint was always inflamed and painful and that 
he had mild to severe pains that were very sharp in nature 
every day.  

Medical records from Carolina Spine Institute show that in 
December 2000 and February 2001 the veteran was seen with 
complaints of low back pain.  It was noted that he used a 
muscle stimulator unit.  Examination showed some lumbar 
paraspinal tenderness and tenderness above the sacroiliac 
junctures.  

On a February 2001 VA orthopedic examination, it was noted, 
in the veteran's medical history, that his left plantar 
fascia resulted in an altered gait and that he had had low 
back pain which had worsened since 1998.  It was also noted 
that he had had three injection into the sacroiliac joint 
with temporary relief.  On examination, the veteran was an 
obese individual who walked favoring his left foot.  He had 
tenderness over his sacrum and over his sacroiliac area with 
palpable spasms, with the right greater than the left.  He 
had negative straight leg raising.  He had normal 2+ deep 
tendon reflexes in the lower extremities.  Range of motion of 
the thoracolumbar spine was left and right lateral bending to 
40 degrees, extension to 30 degrees, and flexion to 80 
degrees; the veteran expressed discomfort at all extremes of 
motion.  The impression was significant pain in the low 
back/sacroiliac joint.  The examiner opined that the 
continued left foot problem could certainly aggravate the 
joints due to the abnormal gait.  Subsequent X-rays of the 
sacroiliac joint were unremarkable, without any evidence of 
osteoarthritic changes.  

In a June 2001 decision, the RO granted service connection 
and a 10 percent rating for a low back strain including 
sacroiliac joint, as secondary to the service-connected left 
foot disability, effective April 10, 2000.  

In a July 2001 statement, indicating the veteran's 
disagreement with the rating assigned to his service-
connected low back disability, it was asserted that he 
suffered muscle spasms that occurred approximately four times 
a week.  It was further indicated that he was issued portable 
and a full-sized TENS units for pain and spasms in his lower 
back to include the sacroiliac joint.   

II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The VCAA and the 
implementing regulations pertinent to the issues on appeal 
are liberalizing and are therefore applicable to the issues 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in February 1999 and June 2001), Statements 
of the Case (in February 2000 and August 2001), and 
Supplemental Statement of the Case (in December 2000), the RO 
has notified him of the evidence needed to substantiate his 
claims.  Further, in a December 2002 letter, the Board 
notified the veteran of what evidence he was responsible for 
obtaining and what evidence the VA would procure.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
the VA).  The RO has also sought and obtained examinations, 
to include those conducted in November 1998, July 2000, and 
February 2001, regarding the issues at hand.  Additionally, 
the RO has provided the veteran with the opportunity for a 
hearing, which he canceled.    

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A.  Low Back Strain

The veteran's low back strain has been evaluated as 10 
percent disabling, ever since service connection was 
established, under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Under Code 5295, a 10 percent rating is warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, and unilateral loss 
of lateral spine motion in the standing position.  A 40 
percent rating is warranted for lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The veteran claims that a rating higher than 10 percent is in 
order for his low back disability.  The medical evidence 
shows that, beginning in April 1999, he was treated by VA and 
private physicians for complaints of low back pain.  He 
received sacroiliac joint injections for sacroiliitis, and 
had temporary relief from pain.  In May 1999, the veteran's 
private physician noted that he would benefit from a muscle 
stimulator, given his significant paraspinal spasm.  In 
October 1999, private records indicate a significant trigger 
point in the thoracolumbar paraspinals.  Although there was 
no muscle spasm noted on the July 2000 VA examination, a 
private medical examination in August 2000 showed significant 
lumbar paraspinal spasm (after a motor vehicle accident).  
The veteran continued to use a muscle stimulator unit.  On 
the February 2001 VA examination, there were palpable spasms 
over the sacroiliac area, and the veteran was diagnosed with 
significant low back/sacroiliac joint pain.   

The foregoing clinical findings show that, in addition to 
pain, the veteran's lumbosacral strain is manifested by 
muscle spasm, for which he used a muscle stimulator (TENS) 
unit.  It is the Board's judgment that his disability picture 
more closely approximates that which is reflected by the 
criteria for a 20 percent rating under Code 5295.  

On the other hand, lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion has not been shown at any 
time since service connection was established.  Thus, the 
requirements for a 40 percent rating under Code 5295 are not 
met.  

As noted, the veteran's low back strain includes limitation 
of motion of the spine.  Slight limitation of motion of the 
lumbar spine warrants a 10 percent rating; moderate 
limitation of motion of the lumbar spine warrants a 20 
percent rating; and severe limitation of motion of the lumbar 
spine warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

The medical evidence, and particularly the objective findings 
on VA examination, shows that the range of motion of the 
veteran's lumbar spine was limited to a slight degree, which 
would warrant no more than a 10 percent rating under Code 
5292.  Even when the effects of pain on use and during flare-
ups is considered, there is no objective evidence of more 
than slight limitation of motion for a higher rating under 
Code 5292.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  That is, there is no medical evidence 
showing that the veteran experiences moderate limitation of 
motion of the lumbar spine due to pain on movement or that he 
has periods of flare-ups where his limitation of motion is 
moderate.  As noted, the February 2001 VA examination 
demonstrated that he had discomfort at the extremes of 
motion, which was slightly limited.  As such, additional 
disability on that basis is not shown. 

The Board finds that there are no other applicable rating 
criteria under which to evaluate the veteran's service-
connected low back strain.  There is no medical evidence of 
intervertebral disc syndrome or degenerative arthritis of the 
low back related to the veteran's service-connected low back 
strain.  Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, and 5293, are not for consideration.  The veteran's 
service-connected disability is most appropriately evaluated 
under Code 5295.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board concludes that the clinical findings show 
that the veteran meets the criteria for a 20 percent rating 
and no more ever since the effective date of service 
connection in April 2000.  

B.  Plantar Fasciitis of the Left Foot

It is noted that when an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

The veteran's plantar fasciitis of the left foot has been 
evaluated, by analogy, as 10 percent disabling, ever since 
service connection was established, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5279.  The veteran is rated at the maximum 
allowable rating under this code, which provides a 10 percent 
rating for metatarsalgia, anterior (Morton's disease), 
unilateral. 

Other applicable criteria are found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Under this code, a moderate foot 
injury warrants a 10 percent rating; a moderately severe foot 
injury warrants a 20 percent rating; and a severe foot injury 
warrants a 30 percent rating.

The veteran claims that a rating higher than 10 percent is in 
order for his left foot disability.  The medical evidence 
shows that, since service, he has experienced significant 
pain in his left foot due to plantar fasciitis.  The November 
1998 VA examination noted severe pain on minimal palpation of 
the left plantar fascia.  The veteran also compensated for 
pain as evidenced by his abnormal gait (although the sole of 
his shoe did not reflect such a finding on the examination).  
In April 1999, there was localized tenderness and tightness 
in regard to the fascia, and there was pain on motion of the 
foot and toes.  His private physician diagnosed him with a 
plantar fasciitis tear and recommended numerous and varied 
treatments.  These treatments were either unsuccessful or 
provided minimal comfort for the chronic plantar fasciitis.  
The July 2000 VA examination revealed objective findings of 
pain on palpation of the left foot and a mildly antalgic 
gait.  X-rays of the foot were unremarkable.  The February 
2001 VA examination revealed that the veteran walked favoring 
his left foot.  

The foregoing clinical findings demonstrate that the 
veteran's left foot is productive of significant disability.  
In the judgment of the Board, his disability picture is 
moderately severe and more closely approximates that which is 
reflected by the criteria for a 20 percent rating under Code 
5284.  

On the other hand, a severe foot injury is not indicated.  
Pain on palpation or walking appear to be the principal 
manifestation of the left foot disability.  Many treatments 
have been tried to little or no avail.  Still, there is no 
evidence that the veteran's left foot pain has been so severe 
as to require an assistive device.  Furthermore, inspection 
of the sole of his shoe on VA examination did not disclose 
abnormal wear, as would be expected from an altered gait 
pattern due to pain.  Thus, the requirements for a 30 percent 
rating under Code 5284 are not met.  

The Board finds that there are no other applicable rating 
criteria under which to evaluate the veteran's service-
connected plantar fasciitis of the left foot.  The veteran's 
service-connected disability is most appropriately evaluated 
under Code 5284.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board concludes that the clinical findings show 
that the veteran meets the criteria for a 20 percent rating 
and no more ever since the effective date of service 
connection in October 1998.  

 
ORDER

A 20 percent rating for the service-connected low back strain 
is granted.  

A 20 percent rating for the service-connected plantar 
fasciitis of the left foot is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

